Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to patent application as filed on 8/14/2020.
This action is made Non-Final.

	Claims 1 – 20 are pending in the case. Claims 1, 7 and 20 are independent claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/14/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
	The drawings filed on 8/14/2020 have been accepted by the Examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 13, 14, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Christianson (USPUB 20200097533 A1 filed Sep. 20, 2018).

Claim 1:
Christianson discloses A method for converting data in a tabular format to a structured format, the method comprising: receiving data stored in the tabular format (Fig 4 element 405: values are obtained from cells of a table); identifying headers within the data stored in the tabular format ( Fig 4 element 410: “keep counts for consecutive column headers and consecutive row headers”; 0056-57: “each cell of a table is populated with at least one of a header name, data value, or no information. With reference to the example shown in table 310, “header names” are shown in bold type, “data cells” include dollar values, and “no information” is shown as an empty cell place holder. Certain cells also constitute headers for other header cells, which are shown in bold italics. Certain embodiments of the header label assignment system recognize that such headers for other header cells, referenced herein as “labels,” may be used to give additional context to data cells of the table”); building an array for each of a plurality of objects within the data in the tabular format, each object corresponding to at least one identified header of the identified headers (0054, 0062-0069: “automatically generate data structures that assign headers within a complex table to corresponding data cells, even in tables having embedded headers. As used herein, a table having an embedded header is a table in which one or more header cells have data cells both before and after a header cell…the header label assignment system initializes an empty column header array for each column of the table. In certain embodiments, the header label assignment system also initializes an empty row header array that is used as each column of a row is traversed. In certain embodiments, consecutive header counters are initialized at operation 502. In certain embodiments, the consecutive header counters include a consecutive row header counter, CRHC. In certain embodiments, the consecutive header counters include a consecutive column header counter for each column index CCHC(i), where (i) corresponds to the column number of the cell on the table”); parsing a data row using at least one of the built arrays and adding data within the data row to the structured format in a specific location based on characteristics indicated in the at least one array (0061-69: “the header label assignment system keeps a count of consecutive column headers and, in certain embodiments, a count of consecutive row headers. At operation 415, the list of column headers is updated based on the count of consecutive column headers. In certain embodiments, the list of row headers is also updated at operation 415 based on the count of consecutive row headers. In certain embodiments, when a data cell is encountered, headers from the current list of column headers are associated with the data cell at operation 420. In certain embodiments, headers from the current list of row headers are also associated with the data cell at operation 420. In certain embodiments, the operations shown in FIG. 4 are continued until all data cells of the table have been associated with one or more headers”).

Claim 2:
Christianson discloses headers are identified based on a schema generated from the data in the tabular format, wherein each leaf node within the schema is selected as a header (0056-57: “each cell of a table is populated with at least one of a header name, data value, or no information. With reference to the example shown in table 310, “header names” are shown in bold type, “data cells” include dollar values, and “no information” is shown as an empty cell place holder. Certain cells also constitute headers for other header cells, which are shown in bold italics. Certain embodiments of the header label assignment system recognize that such headers for other header cells, referenced herein as “labels,” may be used to give additional context to data cells of the table…Using indices for the relative position of cells within the table 310 as examples, the header name “NYC BOROUGH” is located within the table at indexed locations R1C1 and R2C1. The header name “SPEEDING TICKETS” is located within the table at indexed locations R1C2 and R1C3. The header name “PARKING TICKETS” is located within the table at indexed locations R1C4 and R1C5. The header name “CAR” is located within the table at indexed location R2C2. The data cell “1500” is located within the table at R4C2”; 0062-70).

Claim 5:
Christianson discloses after receiving the data in the tabular format, a header depth of the data in the tabular format is determined such that data is not dumped within the header depth (0061-69).

Claim 6:
Christianson discloses parsing a second data row using at least one of the built arrays and adding data within the second data row to the structured format in a second specific location based on characteristics indicated in the at least one array; and parsing a third data row using at least one of the built arrays and adding data within the third data row to the structured format in a third specific location based on characteristics indicated in the at least one array (0056-57: “each cell of a table is populated with at least one of a header name, data value, or no information. With reference to the example shown in table 310, “header names” are shown in bold type, “data cells” include dollar values, and “no information” is shown as an empty cell place holder. Certain cells also constitute headers for other header cells, which are shown in bold italics. Certain embodiments of the header label assignment system recognize that such headers for other header cells, referenced herein as “labels,” may be used to give additional context to data cells of the table…Using indices for the relative position of cells within the table 310 as examples, the header name “NYC BOROUGH” is located within the table at indexed locations R1C1 and R2C1. The header name “SPEEDING TICKETS” is located within the table at indexed locations R1C2 and R1C3. The header name “PARKING TICKETS” is located within the table at indexed locations R1C4 and R1C5. The header name “CAR” is located within the table at indexed location R2C2. The data cell “1500” is located within the table at R4C2”; 0061-69).

Claim 13:
Christianson discloses A system comprising: at least one memory; and at least one processor, wherein the at least one processor is configured to perform a method comprising: receiving data stored in the tabular format (Fig 4 element 405: values are obtained from cells of a table); identifying headers within the data stored in the tabular format ( Fig 4 element 410: “keep counts for consecutive column headers and consecutive row headers”; 0056-57: “each cell of a table is populated with at least one of a header name, data value, or no information. With reference to the example shown in table 310, “header names” are shown in bold type, “data cells” include dollar values, and “no information” is shown as an empty cell place holder. Certain cells also constitute headers for other header cells, which are shown in bold italics. Certain embodiments of the header label assignment system recognize that such headers for other header cells, referenced herein as “labels,” may be used to give additional context to data cells of the table”); building an array for each of a plurality of objects within the data in the tabular format, each object corresponding to at least one identified header of the identified headers (0054, 0062-0069: “automatically generate data structures that assign headers within a complex table to corresponding data cells, even in tables having embedded headers. As used herein, a table having an embedded header is a table in which one or more header cells have data cells both before and after a header cell…the header label assignment system initializes an empty column header array for each column of the table. In certain embodiments, the header label assignment system also initializes an empty row header array that is used as each column of a row is traversed. In certain embodiments, consecutive header counters are initialized at operation 502. In certain embodiments, the consecutive header counters include a consecutive row header counter, CRHC. In certain embodiments, the consecutive header counters include a consecutive column header counter for each column index CCHC(i), where (i) corresponds to the column number of the cell on the table”); parsing a data row using at least one of the built arrays and adding data within the data row to the structured format in a specific location based on characteristics indicated in the at least one array (0061-69: “the header label assignment system keeps a count of consecutive column headers and, in certain embodiments, a count of consecutive row headers. At operation 415, the list of column headers is updated based on the count of consecutive column headers. In certain embodiments, the list of row headers is also updated at operation 415 based on the count of consecutive row headers. In certain embodiments, when a data cell is encountered, headers from the current list of column headers are associated with the data cell at operation 420. In certain embodiments, headers from the current list of row headers are also associated with the data cell at operation 420. In certain embodiments, the operations shown in FIG. 4 are continued until all data cells of the table have been associated with one or more headers”).


Claim 14:
Christianson discloses headers are identified based on a schema generated from the data in the tabular format, wherein each leaf node within the schema is selected as a header (0056-57: “each cell of a table is populated with at least one of a header name, data value, or no information. With reference to the example shown in table 310, “header names” are shown in bold type, “data cells” include dollar values, and “no information” is shown as an empty cell place holder. Certain cells also constitute headers for other header cells, which are shown in bold italics. Certain embodiments of the header label assignment system recognize that such headers for other header cells, referenced herein as “labels,” may be used to give additional context to data cells of the table…Using indices for the relative position of cells within the table 310 as examples, the header name “NYC BOROUGH” is located within the table at indexed locations R1C1 and R2C1. The header name “SPEEDING TICKETS” is located within the table at indexed locations R1C2 and R1C3. The header name “PARKING TICKETS” is located within the table at indexed locations R1C4 and R1C5. The header name “CAR” is located within the table at indexed location R2C2. The data cell “1500” is located within the table at R4C2”; 0062-70).

Claim 19:
Christianson discloses after receiving the data in the tabular format, a header depth of the data in the tabular format is determined (0061-69).


Claim 20:
Christianson discloses parsing a second data row using at least one of the built arrays and adding data within the second data row to the structured format in a second specific location based on characteristics indicated in the at least one array; and parsing a third data row using at least one of the built arrays and adding data within the third data row to the structured format in a third specific location based on characteristics indicated in the at least one array (0056-57: “each cell of a table is populated with at least one of a header name, data value, or no information. With reference to the example shown in table 310, “header names” are shown in bold type, “data cells” include dollar values, and “no information” is shown as an empty cell place holder. Certain cells also constitute headers for other header cells, which are shown in bold italics. Certain embodiments of the header label assignment system recognize that such headers for other header cells, referenced herein as “labels,” may be used to give additional context to data cells of the table…Using indices for the relative position of cells within the table 310 as examples, the header name “NYC BOROUGH” is located within the table at indexed locations R1C1 and R2C1. The header name “SPEEDING TICKETS” is located within the table at indexed locations R1C2 and R1C3. The header name “PARKING TICKETS” is located within the table at indexed locations R1C4 and R1C5. The header name “CAR” is located within the table at indexed location R2C2. The data cell “1500” is located within the table at R4C2”; 0061-69).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christianson.

Claims 3 and 15:
Christianson discloses parsing a next data row using at least one of the built arrays and adding data within the next data row to the structured format in a second specific location based on characteristics indicated in the at least one array; determining that the next data row is a last data row; and determining that the data has been converted from the tabular format to the structured format (Fig 7 and 0061: “the header label assignment system keeps a count of consecutive column headers and, in certain embodiments, a count of consecutive row headers. At operation 415, the list of column headers is updated based on the count of consecutive column headers. In certain embodiments, the list of row headers is also updated at operation 415 based on the count of consecutive row headers. In certain embodiments, when a data cell is encountered, headers from the current list of column headers are associated with the data cell at operation 420. In certain embodiments, headers from the current list of row headers are also associated with the data cell at operation 420. In certain embodiments, the operations shown in FIG. 4 are continued until all data cells of the table have been associated with one or more headers”; a file of converted tabular data is displayed, the converted tabular data being in a structured format. Though Christianson does not expressly discuss determining that the next data row is a last data row, a file of converted tabular data is presented which would require a last row being identified and converted).

Claims 4 and 18:
Though Christianson does not seem to expressly disclose after receiving the data in the tabular format, the data in the tabular format is normalized, The Examiner maintains that normalizing tabular data was a well-known technique at the time of the invention, and it would have been obvious to normalize the received data to allow for further downstream data processing. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christianson in view of “Converting JSON to CSV and back again using Python” by Sean Conroy, May 23, 2019, 13 pages (hereinafter Conroy).

Claim 16:
Christianson teaches every feature of claim 15.
Christianson, by itself, does not seem to completely teach after the data has been converted from the tabular format to the structured format, the data is converted back into the tabular format.
The Examiner maintains that these features were previously well-known as taught by Conroy.
Conroy teaches after the data has been converted from the tabular format to the structured format, the data is converted back into the tabular format (pages 3-9: data conversion from CSV to JSON and JSON to CSV formats is discussed).
Christianson and Conroy are analogous art because they are from the same problem-solving area, converting data into different formats.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Christianson and Conroy before him or her, to combine the teachings of Christianson and Conroy. The rationale for doing so would have been to obtain the benefit of providing users the ability to use both tabular and non-tabular data structures as is common when working with data in any programming language, as discussed by Conroy (page 2).
Therefore, it would have been obvious to combine Christianson and Conroy to obtain the invention as specified in the instant claim(s).

Allowable Subject Matter
Claims 7-12 are allowed.
Claim 17 is objected to as being dependent upon a rejected base claims (claims 13 and 15), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed in the attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED-IBRAHIM ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on M-Th 8-6 Fri: 7-12/OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H ZUBERI/               Primary Examiner, Art Unit 2177